ON PETITION FOR REHEARING

                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7720



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNY R. GULLETT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-94-17, CA-97-456-2)


Submitted:   June 5, 2003                   Decided:   June 25, 2003


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, Chadds Ford, Pennsylvania, for Appellant.
Michael Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denny R. Gullett was convicted following a jury trial of one

count of maliciously damaging and destroying and attempting to

damage and destroy by means of an explosive a building used in

interstate commerce that resulted in death in violation of 18

U.S.C. § 844(i) (2000). Gullett was sentenced to thirty-eight years

in prison and five years of supervised release.          Gullett filed a 28

U.S.C. § 2255 (2000) motion to vacate his sentence. The magistrate

judge recommended dismissal of Gullett’s claims.                  Following an

evidentiary hearing on the issue of whether there had been improper

contact during trial between a juror and the prosecution and a

prosecution witness, the district court denied the motion.

     An order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find     that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).                We have

independently reviewed the record and conclude that Gullett has not


                                     2
made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 3